 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HENRY CASTRO,                                       Case No. 1:18-cv-00421-LJO-JDP
12                        Plaintiff,                      ORDER RE: LODGED FIRST AMENDED
                                                          COMPLAINT
13            v.
                                                          ECF No. 22
14    ROSA GONZALES,
15                        Defendant.
16

17           Plaintiff is a state prisoner proceeding without counsel in this civil rights action filed

18   under 42 U.S.C. § 1983.

19           Plaintiff filed the complaint commencing this action on March 27, 2018. ECF No. 1. On

20   July 10, 2019, defendant filed her answer. ECF No. 16. On July 18, 2019, I issued a discovery

21   and scheduling order. On October 18, 2019, defendant moved for summary judgment. On

22   October 21, 2019, plaintiff lodged a first amended complaint. ECF No. 22.

23           If plaintiff wishes to file an amended complaint, he must file a motion for leave to amend

24   the complaint, along with a copy of the proposed amended complaint. The motion should explain

25   why plaintiff is now moving to amend his complaint, as well as the changes he is attempting to

26   make.

27

28
                                                         1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:    October 29, 2019
 4                                UNITED STATES MAGISTRATE JUDGE
 5

 6

 7   No. 204
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                  2
